Opinion by
Judge DuRelle
overruling petition for rehearing,
We have examined with some cafe the debates of the constitutional convention upon the subject of the constitutional provision against trusts, pools, and combinations. The debate quoted in the petition for rehearing was in regard to a proposed provision differing in some respects from the one finally incorporated in the instrument, and the examination has shown the wisdom of the general rule, several times approved in Kentucky, that the debates of a legislative body have little practical value in ascertaining the meaning to be given to the action of such bodies, and are of value chiefly in so far as they show that, the attention of the body was called to the existence of facts which might influence its action. For example, it was insisted by more than one member of the convention .that the provision then under discussion, which provided against combinations tending to enhance or depreciate the cost of “any article or service,” did not and could not apply to any combination by farmers or laborers. Obviously, a *76court will not pay the slightest attention to any such declaration in debate, but will be guided, in ascertaining the meaning of the instrument, by the language which was actually adopted! to express that meaning. Considerable argument has been directed to the difference between the Federal Constitution, which is a grant of power, and the constitutions of the States, which are largely made up of limitations, upon legislative power, and requirements of legislative action in specific directions. In the case of a grant of power in the Federal Constitution there goes with the grant, by implication, all power necessary to accomplish the purpose of the grant, though not specifically given. So, in construing a requirement of legislative action in a State Constitution, if we assume that the provision is not only the imposition of a duty, but a limitation of power, it must be held that the limitation does not extend to bar the exercise of any power necessary or proper to effect the purpose in terms required. Surely it can not be maintained that the Legislature was limited to adopting ian act in the language of the constitutional provision. Had it done so, there is strong authority in this State for holding that such- an enactment, imposing a penalty for a combination to depreciate below its real value any 'article, would be held void for uncertainty. Louisville & N. R. Co. v. Com., 99 Ky., 132, (35 S. W. 129); (33 L. R. A., 209). The requirement that the General Assembly shall “enact.such laws as may be necessary to prevent all trusts, pools,” etc., leaves to the Legislature the choice of the legislative machinery to effect the required purpose, and necessarily some discretion as to how much machinery will be required to be effective-. Both the means to be employed and the extent to which they are to be employed are committed' to- the discretion1 of the Legislature; and if, in order to- prevent combinations to de-*77predate or enhance an article below <or above its real value, it is necessary to enact laws to prevent all combinations to fix prices, that is a detail of the necessary legislation required. In considering the statute we have thought it proper to do so as if it had been enacted subsequent to the adoption of the Constitution, for the Legislature adopted no legislation looking to the accomplishment of the purpose indicated in section 198, and must, therefore, be presumed to have refrained on the assumption that the statute in existence was sufficient. Such contracts as those stated in the petition to be required by certain manufacturers of their customers do not seem to be wihtin the meaning of the statute, but the question is not presented by this record, and is not decided. The petition for rehearing is overruled.